DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 10/22/2020 has been acknowledged. Accordingly, claims 1-10 have been amended, thus currently claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, lines 2-3, the limitation " a second positioning pin structure” is indefinite because there cannot be a second positioning pin without a first positioning pin. 
For purpose of examination, the examiner has interpreted the above recitation as -- a positioning pin --.
Claim 7 is rejected as being dependent from claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dolson et al. (US 20080253144 A1, hereinafter, “Dolson”, previously cited by the Examiner) in view of Peana et al. (US 9720158 B2, hereinafter, “Peana”, newly cited by the Examiner).

Regarding claim 1, Dolson teaches a double-row matrix illumination module (light engine 20, see figures 1-6), comprising: 
a light source part (LEDs 24 on substrate 28 and heat sink 32), a primary optical system (light pipes 36 between positioning member 56 and retainer member 92), and a secondary projection system (lens 224); 
wherein the light source part (24, 28 and 32) includes an LED circuit board (28) and a heat sink (32) that are secured to each other (as seen in figure 2); 
the primary optical system (36, 56, 92) includes a primary optical elements (as seen in figure 1), a primary optical element mounting bracket (56), a primary optical element press plate (92), and an LED circuit board (28); 

wherein the primary optical elements (36s) comprise primary optical element A (upper row of 36s) and primary optical element B (lower row of 36s);
wherein the primary optical element A (upper 36s) and the primary optical element B (lower 36s) each comprise a row of independent light-incidents ends (light capture surface 48s), wherein each light-incident end (48) corresponds to an LED (24);
wherein the secondary projection system includes a lens (224) and a lens holder (support bracket 216) that are connected to each other by a lens collar (optics support bracket 220); and the lens holder (216) is fixedly connected to the optical element mounting bracket (56); 
wherein the primary optical element mounting bracket (56) configured as a base component (evident from figure 1) for mounting and positioning (for positioning 36s) comprises two rows of rectangular holes (positioning member 56 and apertures 68) for fixing light-incident ends (48s) of the primary optical element A (upper 36s) and the primary optical element B (lower 36s) respectively and separating the light-incident ends (48s) from each other (evident from figure 5). 

Dolson does not teach wherein each light incident end has a concave surface facing the LED.
Peana teaches an illumination module (illumination elements 400, see figure 4a) having a primary optical element (light guide 210) and LEDs (LEDs 306);

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the concave surface of Peana into the teachings of Dolson in order to prevent undesired loss of light by the light guide. One of ordinary skill would have been motivated to make this modification to ensure light from the LEDs is properly introduced into the optical elements and thus, maximize light usage.

Regarding claim 2, Dolson teaches wherein spacing ribs (see ribs in annotated figure below) are arranged between the rectangular holes (68s and 56s), and the front end surfaces (left surfaces of ribs, as seen in figure 5) of the spacing ribs (ribs) are used as optical axis direction positioning surfaces (evident from figure 5) of the primary optical elements (36s) to abut against the light-incident end connecting ribs (see ends of ribs in annotated figure below), thereby preventing the primary optical elements (36s) from moving towards the LEDs (24s); 
the primary optical element mounting bracket (56) is provided with a horizontally extending platform (see platform in annotated figure below) for supporting the primary optical elements (36s) thereon and preventing the primary optical elements (36s) from moving away from the optical axis (perpendicularly to the ribs). 
Figure 5 of Dolson with Examiner’s annotation has been reproduced below:

    PNG
    media_image1.png
    800
    1045
    media_image1.png
    Greyscale

Regarding claim 3, Dolson teaches wherein the primary optical element press plate (92) is configured to fit (as seen in figure 1) with the primary optical element mounting bracket (56) so as to tightly clamp the primary optical elements (36s) in the middle (as seen in figure 5); the primary optical element press plate (92) and the primary optical element mounting bracket (56) have light blocking effect (since 92 encloses 52). 

Regarding claim 5, Dolson teaches wherein the primary optical element press plate (92) is provided with a groove (see groove, not labeled but seen in figure 1) configured to fit (as seen in figure 1) with the upper edge flanges (see protruding flange of 92) of the primary optical elements (92). 

Regarding claim 6, Dolson teaches wherein the primary optical element mounting bracket (56) is provided with a second positioning pin structure (mounting posts 72), and the primary optical element press plate (56) and the heat sink (32) are provided with the corresponding positioning holes (see holes for 72 in 56 and 32, not labeled but as seen in figure 1). 

Regarding claim 10, Dolson teaches comprising the following auxiliary illumination modes: 
A) high beam auxiliary mode (see ¶ 36): 
B) Low beam auxiliary mode (see low beam in ¶ 36);
C) Low beam bending auxiliary mode (see steering mode in ¶ 36)
And the LEDs being independently turned on or off to fit desired patterns (see ¶ 35, and ¶ 39); but

Dolson does not explicitly teach comprising the following auxiliary method of using the double row matrix illumination: 
A) Anti-dazzling high beam auxiliary mode: 
the LEDs halfway between the primary optical element A (6) and the primary optical element B (7) are turned off, the LEDs in the middle of left halves of the primary optical element A (6) and the primary optical element B (7) are turned off, and the remaining LEDs are turned on; 
B) Low beam auxiliary mode: 

C) Low beam left-bending auxiliary mode: 
the LEDs of the primary optical element (7) on the right half are turned on, the LED in the middle are turned on, the LEDs on the right side of the left half are turned on, and the remaining LEDs are turned off; 
D) Low beam right-bending auxiliary mode: 
the LEDs on the right side of the primary optical element (7) on the right half are turned on and the remaining LEDs are turned off.

However, Dolson discloses the device is designed to form light into one or more desired beam patterns (see ¶ 39) by addressing LEDs individually or in groups (see ¶ 36), thus one of ordinary skill would have recognized grouping LEDs to provide Anti-dazzling high beam auxiliary mode, a Low beam auxiliary mode, a Low beam left-bending auxiliary mode, and Low beam right-bending auxiliary mode, would simply require selecting what LEDs are active, and what LEDs remain or are turned off.
Therefore, in light of the discussion above, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide means for adjusting the activation of each LED, since it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). One of ordinary skill would have been motivated to make this modification to provide an adaptive forward lighting system, as is known in the art, and .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dolson in view of Peana as applied to claim 1 above, and further in view of Joerg et al. (US 10480742 B2, hereinafter, “Joerg”, previously cited by the Examiner).

Regarding claim 4, Dolson teaches wherein the primary optical element press plate (92) is provided with a snap structure (see openings on each side of 92 to hook onto protrusions of 56); but 
Dolson does not teach the primary optical element press plate is made up plastic material, and
a first positioning pin structure on both sides. 
However, one of ordinary skill would have recognized Dolson’s press plate has resilient elements that can be realized by plastics due to the plastics flexibility and easy for manufacturing complex shapes.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the press plate of plastic material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification 

Moreover, Joerg teaches a device (light-emitting means 12, see figures 3-4) having a primary optical element press plate (front section 24B);
a first positioning pin structure (see pins on each side of 24b) on both sides (as seen in figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the pin structure as taught by Joerg into the teachings of Dolson, in order to position the optical elements at a proper distance from the heatsink. One of ordinary skill would have been motivated to make this modification to ensure light from the LEDs is properly aligned and enters into the optical elements.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dolson in view of Peana as applied to claims 1-6 above, and further in view of Hata et al. (US 20150276198 A1, hereinafter, “Hata”, previously cited by the Examiner).

Regarding claim 7, Dolson teaches wherein the positioning holes (holes of 56) on the primary optical element press plate (56) are arranged near the both sides of the LEDs (24); 


Regarding “During installation, the positioning pins are sequentially inserted” limitations, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the patented by Dolson.  See MPEP § 2113

Dolson does not teach fastening by screws on the back of the heat sink.
Hata teaches a device (light-emitting apparatus, see figures 2-3) having a heatsink (heat sink 26) and a press plate (substrate 22);
fastening by screws (screws 29 and 30) on the back of the heat sink (26).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to fasten screws from the back of the heatsink as taught by Hata instead of the front as disclosed by Dolson, since the one of ordinary skill would have recognized such fastening direction as being one of the many structures available in the prior art for securing two bodies, selection of a specific one .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8-9, although Dolson and Peana teach the double-row matrix illumination module as described in claim 1, the prior art the prior art of the record fails to teach wherein is that the lens holder is provided with four thread studs secured to the primary optical element mounting bracket; the heat sink is also provided with through holes at the four thread studs; outside the lens holder, there are three dimming dot structures that enable the double-row matrix illumination module mounted in the lamp to adjust light vertically and horizontally; and wherein the lens collar is a PC element with four clips that are connected with the lens holder by way of clamping for fixing the lens.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
Applicant argues in page 6, with respect to claims 6-7, that claim 4 contains a recitation of “first positioning pin structure” and thus the “second pin positioning pin structure” of claim 6 is correctly recited.


Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection relies in a new combination of references Dolson and Peana applied in the current rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875